Citation Nr: 1316820	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  06-16 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), also claimed as a lung and breathing condition.

2.  Entitlement to service connection for major depressive disorder, to include as secondary to COPD.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

C. D. Simpson




INTRODUCTION

The Veteran had active service from November 1955 to November 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  April 2005 and November 2010 rating decisions of the Department of Veterans Affairs Regional Office (RO) in San Juan, Puerto Rico, denying the Veteran's claims of service connection and TDIU. 

The Veteran originally appealed the April 2005 RO denial of service connection for all issues, including COPD, asthma and bronchitis.  However, VA received a letter from the Veteran in July 2006 withdrawing his appeal of entitlement to service connection for asthma and bronchitis.  Therefore, the only issue on appeal before the Board is the denial of the veteran's claim of service connection for COPD. 

The Veteran was afforded a hearing before a Decision Review Officer at the RO in San Juan, Puerto Rico in April 2007.   Unfortunately due to a recording malfunction, the hearing transcript is incomplete.  He was afforded an opportunity for another hearing.  (See January 2009 letter.)

In July 2008, the Board remanded the appeal for COPD for additional development and it returns to the Board for appellate review.   

During the pendency of the appeal, the Veteran had been represented by the Puerto Rico Public Advocate for Veterans Affairs.  In November 2010 and November 2012, the Veteran stated that he no longer desired to be represented by this organization.  To date, he has not appointed another representative.  

In February 2011, the Veteran requested a Board hearing, but then withdrew his request in March 2012. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary before the appeal may be considered on the merits.  

The Veteran had a July 2009 VA respiratory examination.  The examiner expressed an equivocal opinion based upon an absence of service treatment records (STRs).  The Court of Appeals for Veterans Claims (Court) has held that the fact that a medical opinion is inconclusive does not by itself render it inadequate for rating purposes.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  However, it must be based upon a fully informed review of the record after consideration of all available evidence.  Id.  Here, the Veteran's service treatment records are unavailable.  See October 2010 Memorandum.  

The Veteran reports that he had hypothermia in service, which led to the development of COPD.  He received inpatient treatment for hypothermia at the U.S. Army Hospital in Fort Dix, New Jersey (Walton Army Hospital) in February 1956.  Notably, inpatient clinical records are often maintained separately from service treatment records and filed according to the hospital where treatment occurred.  Thus, such records need to be specifically requested.  Guidance issued from the National Personnel Records Center (NPRC) confirms that Walton Army Hospital records from the mid 1950s may be available, even in the absence of service treatment records.  (See http://www.archives.gov/st-louis/military-personnel/clinical-record-libraries.html, last visited May 14, 2013).  

It is unclear if the RO attempted to locate these inpatient treatment records.  Since these records are in Federal custody, an attempt to obtain these inpatient records must be made as detailed below.  See 38 C.F.R. § 3.159(c)(2), (c)(3); see Bell v. Derwinski, 2 Vet. App. 611 (1992).  

If additional inpatient treatment records are located, contact the July 2009 VA examiner for an addendum medical opinion.  

The issues of service connection for depression secondary to COPD and TDIU are inextricably intertwined with the issue of service connection for COPD.  Holland v. Brown, 6 Vet. App. 443, 446 (1994) (a TDIU claim premised on a specific disability, is inextricably intertwined with a claim for an increased rating for the same disability).  The agency of original jurisdiction (AOJ) should defer adjudicating these claims until after the COPD claim is adjudicated and conduct any development deemed necessary, specifically obtaining pertinent medical opinions. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.) 

1.  Request that the Veteran identify all periods of overnight hospitalization (inpatient) treatment for any respiratory disorder during service.  Inform him to provide information in terms of date (month and year) and hospital location.

2.  Contact the NPRC to search for pertinent inpatient 
treatment records based on any responses given above and  for all records concerning the Veteran's inpatient treatment at the Walton Army Hospital at Fort Dix, New Jersey in February 1956.  

Ensure that the search procedures governing Federal records request outlined in 38 C.F.R. § 3.159(c)(2) are followed.  This includes making as many requests as necessary from all Federal custodians until it is determined that further requests would be futile.  If the records are unavailable the AOJ must make a formal finding of unavailability to include search actions taken and their results with notice to the Veteran.

3.  If newly generated inpatient records are obtained, contact the July 2009 VA examiner for an addendum opinion.  If she is unavailable, contact a suitable healthcare provider.  

The claims folder, access to Virtual VA efolder, and a copy of this Remand must be made available to and reviewed by the examiner.  

After complete review of the claims folder, the examiner is asked to opine on whether it is as likely as not that COPD (probability of 50 percent or greater) is related to service, including hypothermia.  

A complete rationale for all opinions should be given.  The Veteran is competent to report his observable symptoms and relate his medical history.  If the examiner rejects the Veteran's reports, he or she must explain why and cannot rely solely on the absence of contemporaneous medical treatment to do so.   

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

4.  Carefully review the search efforts and examination report to ensure that they are in compliance with the Remand instructions.  Conduct any additional development deemed necessary for the claims for service connection for depression and TDIU.  

5.  After conducting all necessary development, re-adjudicate the issues.  If any benefits sought remain denied, the Veteran should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



